     Case 1:18-cv-03025-PGG-DCF Document 187 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SPORTVISION, INC., and SPORTSMEDIA
TECHNOLOGY CORPORATION,

                       Plaintiffs,                                  ORDER

             - against -                                    18 Civ. 3025 (PGG) (DCF)

MLB ADVANCED MEDIA L.P.,

                       Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

               The Markman hearing previously scheduled for February 8, 2021 at 10:00 a.m. is

rescheduled to take place on April 30, 2021 at 10:00 a.m.


Dated: New York, New York
       January 7, 2021
